DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: numeral “33”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how a line or recess that extends from a center of the topsheet can form a plurality of figures separated from each other or how a line or recess can form a plurality of figures that encloses a region within each figure as set forth in the claims.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. There is no antecedent basis for the term “the figures”, and as such, the claims are indefinite in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-205970 in view of Sartini 2014/0349056. As to claim 1, JP2011-205970 discloses an absorbent sheet for pets comprising a topsheet 11 disposed on a top side, a backsheet 13 disposed on a back side, and an absorber 14 provided between the topsheet and the backsheet, wherein a curved recess 20 is formed at least in the absorber; see Figs. 4 and 6.  However, JP2011-205970 does not disclose the recess as “a curved portion which does not branch”. Sartini discloses an absorber with embossed recesses having a variety of shapes including a curved portion which does not branch; see for example Fig. 6B. It would have been obvious to one of ordinary skill in the art to use different shaped recesses such as a curved recess which does not branch in the absorber of JP2011-205970 in view of the teachings in Sartini since this involves the simple substitution of one known structure for another to obtain predictable results. 
As to claim 3, Sartini discloses both continuous and intermittent lines for his embossments; see Figs. 6A and 6B for example. Therefore, it would have been obvious to one of ordinary skill in the art to use intermittent lines of embossment in the product of JP2011-205970 in view of Sartini since this involves the simple substitution of one known structure for another to obtain predictable results.

As to claims 5 and 6, Sartini discloses this feature and therefore it would have been obvious to one of ordinary skill in the art to form a plurality of embossed figures in JP2011-205970.
As to claim 7, both references disclose this feature throughout their disclosures.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-205970 in view of Sartini 2014/0349056 as applied to claims 1 and 3-7 above, and further in view of Toyoshima 2004/0142151. JP2011-205970 in view of Sartini 2014/0349056 discloses the invention substantially as claimed; see the above rejection. However, this combination of prior art does not disclose recesses on both sides of the absorber. Toyoshima discloses placing recesses on both sides of an absorbent sheet; see the Abstract. Therefore, it would have been obvious to one of ordinary skill in the art to provide recesses on both sides on the absorber in the combined prior art of JP2011-205970 and Sartini 2014/0349056 in view of the teachings in Toyoshima in order to provide a faster diffusion of the fluid. It would also have been obvious to one of ordinary skill in the art to adjust the depth of the recesses to have the back recesses with a smaller depth depending on the desired diffusion rate since a change in size is within the level of ordinary skill in the art. 

Claims 2, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-205970 in view of Sartini 2014/0349056 alone, or further in view of Adolfson 6,532,897. As to claim 2, JP2011-205970 discloses an absorbent sheet for pets comprising a topsheet 11 disposed on a top side, a backsheet 13 disposed on a back side, and an absorber 14 provided between the topsheet and the backsheet, wherein a curved recess 20 is formed at least in the absorber; see Figs. 4 and 6.  However, JP2011-205970 does not disclose the recess as “a curved portion which does not branch”. Sartini discloses an absorber with embossed recesses having a variety of shapes including a curved portion which does not branch; see for example Fig. 6B. It would have been obvious to one of ordinary skill in the . 
As to claim 13, Sartini discloses both continuous and intermittent lines for his embossments. Therefore, it would have been obvious to one of ordinary skill in the art to use intermittent lines of embossment in the product of JP2011-205970 in view of Sartini since this involves the simple substitution of one known structure for another to obtain predictable results.
As to claim 14, it would have been obvious to one of ordinary skill in the art to vary the depth of the embossments so as to adjust the diffusion rate to be slower at the edges of the mat in the combined prior art of JP2011-205970 and Sartini, and prevent fluid from exiting the absorber, since a change in size is within the level of ordinary skill in the art.
As to claims 15 and 16, Sartini discloses this feature and therefore it would have been obvious to one of ordinary skill in the art to form a plurality of embossed figures in JP2011-205970.
As to claim 17, both JP2011-205970 and Sartini disclose this feature throughout their disclosures.
As to claim 20, each of the prior art references discloses embossing the recesses.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011-205970 in view of Sartini 2014/0349056 alone, or further in view of Adolfson 6,532,897 as applied to claims 2, 13-17 and 20 above, and further in view of Toyoshima 2004/0142151. JP2011-205970 in view of Sartini 2014/0349056 alone or further in view of Adolfson discloses the invention substantially as claimed; see .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885950 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims include all of the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783